FILED
                            NOT FOR PUBLICATION                                JAN 27 2014

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10021

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00049-KJD-
                                                 PAL-1
  v.

JASON WEBB,                                      MEMORANDUM*

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Kent J. Dawson, District Judge, Presiding

                            Submitted October 23, 2013**

Before:        HUG, FARRIS, and LEAVY, Circuit Judges.

       Jason Webb appeals from the district court’s judgment and challenges the

77-month sentence imposed following his guilty-plea conviction for unlawful

possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Webb contends that the district court erred when it denied him a departure

for imperfect duress under U.S.S.G. § 5K2.12. We do not review a district court’s

decision regarding whether to depart from the Sentencing Guidelines range.

United States v. Vasquez-Cruz, 692 F.3d 1001, 1005-08 (9th Cir. 2012); United

States v. Mohamed, 459 F.3d 979, 987 (9th Cir. 2006). Instead, if an appellant

contends that the district court erred when deciding whether to grant a departure,

we review the ultimate sentence for substantive reasonableness. Vasquez-Cruz,
692 F.3d at 1008; Mohamed, 459 F.3d at 987. Webb contends that Mohamed is no

longer good law because the Sentencing Commission subsequently amended

U.S.S.G. § 1B1.1 and because the Supreme Court implicitly overruled Mohamed in

United States v. Irizarry, 553 U.S. 708 (2008). We already have rejected these

arguments. See Vasquez-Cruz, 692 F.3d at 1005-08 (holding that amendment to §

1B1.1 did not abrogate Mohamed); United States v. Tankersley, 537 F.3d 1100,

1114 n.11 (9th Cir. 2008) (rejecting argument that Irizarry undermined Mohamed).

      We therefore review Webb’s sentence for substantive reasonableness,

applying an abuse of discretion standard. See Gall v. United States, 552 U.S. 38,

51 (2007). The 77-month sentence, which is at the bottom of the applicable

Guidelines range, is substantively reasonable in light of the totality of the

circumstances and the 18 U.S.C. § 3553(a) factors, including Webb’s prior


                                           2
conviction for unlawful possession of a firearm and other extensive criminal

history, the seriousness of the offense, and the need for the sentence to promote

respect for the law and provide deterrence. See id.

      AFFIRMED.




                                         3